 Case: 3:20-cv-00197-DRC-MRM Doc #: 2 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 22



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

WILLIAM AULTMAN,                                       Case No. 1:20-cv-416
      Petitioner,
                                                       Barrett, J.
        vs.                                            Litkovitz, M.J.

WARDEN TIM SHOOP,
    Respondent.                                        ORDER

        Petitioner, an inmate in state custody at the Chillicothe Correctional Institution in

Chillicothe, Ohio, has filed, through counsel, a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Doc. 1). It appears that petitioner has paid the required filing fee.

        Petitioner is challenging his convictions and sentence by the state court located in

Champaign County, Ohio. (See Doc. 1, at PageID 4). This Court has jurisdiction to review the

petition because petitioner was convicted within Ohio’s southern federal judicial district. See 28

U.S.C. § 2241(d). However, Local Rule 82.1 provides: “A habeas corpus action shall be filed at

the location of Court that serves the county in which the state-court judgment that is the subject

of the habeas petition was filed.” See S.D. Ohio Civ. R. 82.1(f). Local Rule 82.1(b) further

provides that the Dayton location of this Court serves Champaign County, where petitioner’s

challenged convictions were obtained.

        Accordingly, pursuant to Local Rule 82.1(b) and (f), the Clerk of Court is hereby

DIRECTED TO TRANSFER this case to the Dayton location of this Court for all further

proceedings.

        IT IS SO ORDERED.

Date:    May 27, 2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge
